Darrell Hickman, Justice, concurring. We cannot say with a straight face that the office of municipal judge is a municipal office as opposed to a county office, not as long as the decision in Pulaski County Municipal Court v. Scott, 272 Ark. 115, 612 S.W.2d 297 (1981), stands. In that case we held that a county municipal court is constitutional. Obviously, that judge is a county officer. The majority does attempt to put some distance between it and that case by describing the decision as a “plurality” decision. But we are mainly responsible for the mess that exists in the “municipal court” system. Our original error was made in 1915 in the case of State v. Woodruff, 120 Ark. 406, 179 S. W. 813, when we held a city or municipal court had county wide jurisdiction. It led to the mischief that has resulted in a plethora of municipal courts in Arkansas, all sharing the same county wide jurisdiction and many created purely for local political reasons and to raise money. For example, Pulaski County has seven municipal courts, all equally free to hear any case arising from any place in the county. For example, a citizen of Little Rock can be arrested in North Little Rock and tried in Sherwood. Evidently, a gentleman’s agreement only prevents such cases. We have done the very thing we have told the legislature numerous times that it cannot do under the constitution: create a court. Walker v. Arkansas Department of Human Services, 291 Ark. 43, 722 S.W.2d 558 (1987). The existing municipal court system is loose, running free of the constitution and subject only to our decisions and legislative acts, which are usually local acts in violation of Amendment 16 to the Arkansas Constitution. We have on two occasions struck down such courts. See Littleton v. Blanton, 281 Ark. 395, 665 S.W.2d 239 (1984); Lawson v. City of Mammoth Spring, 287 Ark. 12, 696 S.W.2d 712 (1985). Others, for one reason or another, we have yet to deal with. See Horn v. State, 282 Ark. 75, 665 S.W.2d 880 (1984). We can correct our mistakes or continue to brood this system we have hatched. It is doubtful the legislature will deal with the question, and the municipal judges have shown no inclination to address the problem. The longer we wait to acknowledge our mistakes the worse it will get. I agree that the municipal court judge is a municipal officer and that’s all he or she is or can be. For that reason I join in the decision.